Citation Nr: 1342039	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-26 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether a March 30, 1979 rating decision which denied entitlement to a total rating based on individual unemployability (TDIU) should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The matter of whether May 16, 1989, Board of Veterans' Appeals (Board) decisions which denied a rating in excess of 10 percent for tinnitus with headaches, which did not assign two ratings for bilateral tinnitus, which did not grant a separate rating for headaches, and which denied service connection for posttraumatic stress disorder should be revised or reversed on the grounds of CUE is the subject of a separate, but concurrently issued, Board decision).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Infantryman's Badge.  

This matter comes to the Board from a February 2011 rating decision by the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2011 rating decision, the RO denied the Veteran's claim for CUE in a March 30, 1979 rating decision which denied entitlement to a TDIU.  In October 2011, the Veteran filed with the RO a statement that acted as a timely notice of disagreement as to the February 2011 rating decision.  See 38 C.F.R. § 20.201 (2013).  However, no further action was taken by the RO.  Therefore, the Board finds that this claim must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice but instead a remand is required.

Accordingly, this matter is REMANDED to the RO/AMC for the following action:

The RO/AMC should issue a SOC with respect to the claim of CUE in the March 30, 1979 rating decision which denied entitlement to a TDIU.  If the Veteran files a timely substantive appeal, this issue should be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

